In an action for separation on the grounds of cruel and inhuman treatment and abandonment, judgment dismissing the complaint modified on the facts by striking from the second ordering paragraph the figure “$250.00”, and by inserting in lieu thereof the figure “ $600.00.” As so modified, the judgment, insofar as appealed from, is unanimously affirmed, without costs. The allowance of a $250 counsel fee to plaintiff was, under the circumstances herein, insufficient. *735Appeal from findings of fact and conclusions of law, and from failure to find plaintiff's proposed findings of fact, dismissed, without costs. Present — Adel, Acting P. J., Wenzel, MaeCrate, Schmidt and Beldock, JJ.